DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 2 August 2021 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 21-30 and 32-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shapira (US-2016/0350973).
	Regarding claim 21:  Shapira discloses a method comprising: providing, by at least one processor, in a data signal configured for an output device, a simulated three-dimensional (3D) environment of a virtual reality (VR) game played by a user (fig 1 and [0025]-[0026] of Shapira); controlling an appearance parameter of a 3D object or character included in the simulated 3D environment (fig 1(140-170), fig 2(200), and [0025]-[0030] of Shapira – controls appearance and other characteristics of the 3D objects and characters in the 3D environment amongst the multiple users) based on feedback from multiple synchronous users of the VR game (fig 1, fig 3, [0093]-[0096], and [0136]-[0138] of Shapira – each user receives feedback from and provides feedback to each of the other users to maintain synchrony for each user ([0093]-[0096], [0137]-[0138]) in a game environment ([0136])).
	Regarding claim 22:  Shapira discloses the method of claim 21 (as rejected above) further comprising receiving the feedback from multiple synchronous users of the VR experience from a network and controlling the appearance parameter of the 3D object or character in response to the feedback (fig 1(140-170) and [0025]-[0026] of Shapira – feedback from multiple users over a network simultaneously interacting with 3D virtual objects, thus controlling appearance parameters).
	Regarding claim 23:  Shapira discloses the method of claim 21 (as rejected above), wherein controlling the appearance parameter comprises changing at least one of a dimension, a surface contour, or a surface texture of the 3D object or character ([0134] of Shapira – user can change texture of object; and can change shape, and therefore dimension and surface contour of object).
	Regarding claim 24:  Shapira discloses the method of claim 23 (as rejected above), wherein the appearance parameter controls the surface texture of the 3D object or character, and further comprising varying at least one of a 2D color value, scale, position, or pattern of the surface texture, based on the feedback ([0134] of Shapira – “users may change parameters or characteristics (e.g., shape, texture, color, etc.) of the 3D model of the virtual object via verbal inputs, gesture-based inputs, or other Natural User Interface (NUI) inputs”).
	Regarding claim 25:  Shapira discloses the method of claim 24 (as rejected above), wherein the at least one processor performs the varying at least in part by adjusting parameters of an algorithm that generates procedural attributes (fig 2(250) and [0032] of Shapira – varied at least in part based on attributes of unified real-time tracking models of users and non-participant people).
	Regarding claim 26:  Shapira discloses the method of claim 23 (as rejected above), wherein the appearance parameter controls the surface contour of the 3D object or character ([0134] of Shapira – user can change shape, and therefore surface contour of object).
	Regarding claim 27:  Shapira discloses the method of claim 26 (as rejected above), further comprising determining an amount of a predefined morph to apply to the surface contour of the character, based on a rolling average of past play (fig 1(140,150), [0025]-[0026], and [0134] of Shapira – shape (and thus, surface contour) morphed based on the result of the accumulated user commands of the multiple users (“rolling average of past play”)).
	Regarding claim 28:  Shapira discloses the method of claim 22 (as rejected above), wherein controlling the appearance parameter comprises changing the appearance parameter based on an aggregate value derived in near real-time from the feedback ([0025]-[0026] of Shapira – concurrent interaction of all users while interacting in real time).
	Regarding claim 29:  Shapira discloses the method of claim 28 (as rejected above), further comprising generating the aggregate value at least in part by aggregating user inputs from the multiple synchronous users ([0025]-[0026] of Shapira – concurrent interaction of all users).
	Regarding claim 30:  Shapira discloses the method of claim 29 (as rejected above), further comprising varying state variables of the VR game in response to the user inputs, based on a rule set (fig 2(200) and [0030] of Shapira – real-time tracking and sharing of variables related to the virtual space).
	Regarding claim 32:  Shapira discloses an apparatus for controlling a simulated three-dimensional (3D) environment (fig 2 and [0010] of Shapira), comprising: at least one processor, a memory coupled to the at least one processor, and a stereographic display device coupled to the processor, wherein the memory holds instructions that when executed by the processor, cause the apparatus to perform ([0018], [0030]-[0034], and [0180]-[0181] of Shapira): providing, by at least one processor, in a data signal configured for an output device, a simulated three-dimensional (3D) environment of a virtual reality (VR) game played by a user (fig 1 and [0025]-[0026] of Shapira); controlling an appearance parameter of a 3D object or character included in the simulated 3D environment (fig 1(140-170), fig 2(200), and [0025]-[0030] of Shapira – controls appearance and other characteristics of the 3D objects and characters in the 3D environment amongst the multiple users) based on feedback from multiple synchronous users of the VR game (fig 1, fig 3, [0093]-[0096], and [0136]-[0138] of Shapira – each user receives feedback from and provides feedback to each of the other users to maintain synchrony for each user ([0093]-[0096], [0137]-[0138]) in a game environment ([0136])).
	Regarding claim 33:  Shapira discloses the apparatus of claim 32 (as rejected above), wherein the memory holds further instructions for receiving the feedback from multiple synchronous users of the VR experience from a network and controlling the appearance parameter of the 3D object or character in response to the feedback (fig 1(140-170) and [0025]-[0026] of Shapira – feedback from multiple users over a network simultaneously interacting with 3D virtual objects, thus controlling appearance parameters).
	Regarding claim 34:  Shapira discloses the apparatus of claim 32 (as rejected above), wherein the memory holds further instructions for controlling the appearance parameter at least in part by changing at least one of a dimension, a surface contour, or a surface texture of the 3D object or character ([0134] of Shapira – user can change texture of object; and can change shape, and therefore dimension and surface contour of object).
	Regarding claim 35:  Shapira discloses the apparatus of claim 34 (as rejected above), wherein the appearance parameter controls the surface texture of the 3D object or character, and the memory holds further instructions for varying at least one of a 2D color value, scale, position, or pattern of the surface texture, based on the feedback ([0134] of Shapira – “users may change parameters or characteristics (e.g., shape, texture, color, etc.) of the 3D model of the virtual object via verbal inputs, gesture-based inputs, or other Natural User Interface (NUI) inputs”).
	Regarding claim 36:  Shapira discloses the apparatus of claim 35 (as rejected above), wherein the memory holds further instructions for performing the varying at least in part by adjusting parameters of an algorithm that generates procedural attributes (fig 2(250) and [0032] of Shapira – varied at least in part based on attributes of unified real-time tracking models of users and non-participant people).
	Regarding claim 37:  Shapira discloses the apparatus of claim 34 (as rejected above), wherein the memory holds further instructions for causing the appearance parameter to control the surface contour of the 3D object or character ([0134] of Shapira – user can change shape, and therefore surface contour of object).
	Regarding claim 38:  Shapira discloses the apparatus of claim 37 (as rejected above), wherein the memory holds further instructions for determining an amount of a predefined morph to apply to the surface contour of the character, based on a rolling average of past play (fig 1(140,150), [0025]-[0026], and [0134] of Shapira – shape (and thus, surface contour) morphed based on the result of the accumulated user commands of the multiple users (“rolling average of past play”)).
	Regarding claim 39:  Shapira discloses the apparatus of claim 33 (as rejected above), wherein the memory holds further instructions for controlling the appearance parameter at least in part by changing the parameter based on an aggregate value derived in near real-time from the feedback, and further comprising generating the aggregate value at least in part by aggregating user inputs from the multiple synchronous users ([0025]-[0026] of Shapira – concurrent interaction of all users while interacting in real time).
	Regarding claim 40:  Shapira discloses the apparatus of claim 39 (as rejected above), wherein the memory holds further instructions for varying state variables of the VR game in response to the user inputs, based on a rule set (fig 2(200) and [0030] of Shapira – real-time tracking and sharing of variables related to the virtual space).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira (US-2016/0350973) in view of Findlay (US-2006/0105825).
	Regarding claim 31:  Shapira discloses the method of claim 30 (as rejected above).  Shapira does not disclose wherein the state variables control at least one of a health, power, accessory, mood, or wealth attribute of the character.
	Findlay discloses wherein the state variables control at least one of a health, power, accessory, mood, or wealth attribute of the character (fig 3, [0128], and [0296] of Findlay – at least health and power; list recited in the alternative).
	Shapira and Findlay are analogous art because they are from similar problem solving areas, namely modification of a virtual reality environment according to user interactions.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the state variables control health and power, as taught by Findlay.  The motivation for doing so would have been to provide readily identifiable feedback to the user to easily and visually ascertain the state of the user’s virtual character.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shapira according to the relied-upon teachings of Findlay to obtain the invention as specified in claim 31.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616